Fourth Court of Appeals
                                San Antonio, Texas
                                      August 1, 2016

                                   No. 04-16-00192-CV

                                Abelardo G. GONZALEZ,
                                        Appellant

                                             v.

  Nicholas LICHTENBERGER; Judge Jose Antonio Lopez; City of Laredo; Roque Perez;
Christina M. Pena; Webb County; Martin Cuellar; Pepe Salinas; Sergio Lozano; and Edward A.
                                         Nolen,
                                       Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT003714 D1
                       Honorable Robert C. Chesire, Judge Presiding


                        CORRECTED ORDER
      Appellant filed his brief on July 27, 2016. Therefore, appellant’s Motion for Leave to
Exceed the Page Limit on Brief is MOOT.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court